Citation Nr: 1546485	
Decision Date: 11/03/15    Archive Date: 11/10/15

DOCKET NO.  14-15 343A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim of service connection for paranoid schizophrenia.  

2.  Entitlement to service connection for paranoid schizophrenia.  

3.  Whether there was clear and unmistakable error (CUE) in a September 10, 1981 Board decision which denied service connection for paranoid schizophrenia.  


REPRESENTATION

Appellant represented by:	John R. Worman, Attorney


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The appellant (Veteran) served on active duty from June to August 1977 and again from August 1978 to June 1979.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Montgomery, Alabama, Department of Veterans Affairs (VA) Regional Office (RO), which determined that new and material evidence had not been presented to reopen the claim for service connection for paranoid schizophrenia, and denied the claim of CUE in a September 10, 1981 Board decision which denied service connection for paranoid schizophrenia.  

The issues of entitlement to service connection for paranoid schizophrenia and whether there was CUE in a September 10, 1981 Board decision which denied service connection for paranoid schizophrenia being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if additional action is required on her part.


FINDINGS OF FACT

1.  Service connection for paranoid schizophrenia was most recently denied by rating decision in November 2006.  The appellant was notified of the denial and his appellate rights in a letter of December 2006 and he did not timely appeal that decision within one year of the December 2006 notice of the denial.  

2.  Evidence received subsequent to the November 2006 rating decision relates to an unestablished fact and raises a reasonable possibility of substantiating the underlying claim of service connection for paranoid schizophrenia.  



CONCLUSIONS OF LAW

1.  The November 2006 RO decision which denied reopening the claim for service connection for paranoid schizophrenia is final. 38 U.S.C.A. § 7105  (West 2014);
38 C.F.R. §§ 3.104(a), 20.302(a), 20.1103 (2015).  
 
2.  Evidence submitted subsequent to the November 2006 denial of reopening the claim for service connection for paranoid schizophrenia is new and material.  38 U.S.C.A. §§ 5107, 5108 (West 2014); 38 C.F.R. §§ 3.156(a), 20.1103 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist and Notify

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  In this case, the Board is granting in full the benefit sought on appeal regarding the issue of whether there is new and material evidence to reopen the claim of service connection for paranoid schizophrenia.  Accordingly, assuming, without deciding, that there was any error with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.   


New and Material Evidence 

Final decisions may be reopened by submission of new and material evidence.  See 38 U.S.C.A. § 5108  West 2014); 38 C.F.R. §§ 3.156, 20.1105 (2015).  When an appellant seeks to reopen a claim based on new and material evidence, VA must first determine whether the additional evidence is "new and material."  Second, if VA determines that new and material evidence has been added to the record, the claim is reopened and VA must evaluate the merits of the appellant's claim in light of all the evidence, both new and old.  Manio v. Derwinski, 1 Vet. App. 140 (1991);  Barnett v. Brown (Fed. Cir. 1996), 83 F.3d at 1383; Butler v. Brown, 9 Vet. App. 167, 171 (1996).  

The question of whether a claimant has submitted new and material evidence to reopen a claim and the question of whether upon such reopening, a claimant is entitled to VA benefits, are questions relating to a single 'matter' for purposes of the Board's jurisdiction under 38 U.S.C.A. § 7104(a).  Jackson v. Principi, 265 F.3d at 1366 (Fed. Cir. 2001).  It is the Board's jurisdictional responsibility to consider whether a claim should be reopened, no matter what the RO has determined.  Id. at 1366; Barnett, 83 F.3d at 1380.   

In determining whether the evidence presented or secured since the prior final disallowance of the claim is new and material, the credibility of the evidence is generally presumed.  Cox v. Brown, 5 Vet. App. 95, 98 (1993); Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  

Under the applicable provisions, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).   

The United States Court of Appeals for Veterans Claims (Court) held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.   

The appellant's claim for service connection for paranoid schizophrenia was first denied by the Board in September 1981.  Later, the claim was not reopened by rating decisions of January 2000 or March 2004.  The claim was most recently denied by rating decision of November 2006.  In that decision, the RO found no evidence showing paranoid schizophrenia incurred in or aggravated by service.  

The appellant was notified of the denial of service connection in a letter of December 2006, and he did not appeal the denial within the applicable one year period.  Moreover, a review of the record failed to show receipt of evidence between December 2006 and December 2007, that would be considered "new and material".  Buie v. Shinseki, 24 Vet. App. 242 , 242-52 (2010) (held that, if new and material evidence has been submitted within a year of the RO decision, 38 C.F.R. 3.156(b)  requires that any subsequent decision based on such evidence relate back to the original claim).  The November 2006 rating decision therefore became final.  

The appellant filed a claim in December 2010 to reopen the claim for service connection for paranoid schizophrenia.  The evidence received since the most recent denial of December 2006 included duplicate lay statements, duplicate service treatment records, duplicate VA outpatient treatment records, new VA treatment records, private psychiatric hospitalization records, and a May 2014 medical statement by A.H.F., Ph.D.  

The duplicate lay statements, duplicate service treatment records, and duplicate VA outpatient treatment records are not new and material.  All of these records have been submitted previously, in connection with past attempts to reopen the appellant's claim for service connection for paranoid schizophrenia.  

New VA treatment records and private psychiatric hospitalization records are not new and material.  Although these records are new, because they have not been before VA before, they are not material, as they do not relate to an unestablished fact.  These records show ongoing treatment for the appellant's paranoid schizophrenia after service, but does not show paranoid schizophrenia occurring in service, or a preexisting paranoid schizophrenia, aggravated by active service.  Therefore, the evidence is not new and material.  

Finally, a private medical opinion rendered by Dr. A.H.F., is new and material to reopen the claim.  This May 2014 opinion, which was not previously before the Board, is material as it relates to an underlying fact.  This opinion indicates, in pertinent part, that the appellant was psychiatrically sound upon entrance into service, and that he first exhibited paranoid schizophrenia in service and has been in continuous treatment for the same since service.  The examiner also indicated that a waiver, signed by the appellant indicating that he suffered from mental health issues since his teenager years, was provided by the appellant when he was first diagnosed with paranoid schizophrenia in service and while he was treated with psychotropic drugs, and thus unlikely able to make a rational decision.  This opinion, is material, because it raises a reasonable possibility of substantiating the claim because when considered with the other evidence of record, it would at least trigger the Secretary's duty to assist by providing an additional medical opinion.  

The Court interprets the language of 38 C.F.R. § 3.156(a)  as creating a low threshold, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  In Shade v. Shinseki, 24 Vet. App. 110 (2010), it was indicated that it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element, as it would force the appellant to provide medical nexus evidence to reopen his claim.  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the other evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.   

Therefore, since the Board finds the private medical opinion presented by 
Dr. A.H..F. to be new and material, the claim will be reopened.  Having reopened the claim, the Board finds that it must determine whether the claim may now be given a de novo review or whether additional development is first necessary.  


ORDER

New and material evidence to reopen the claim for service connection for paranoid schizophrenia, having been received, the claim, to this extent, is granted. 


REMAND

The appellant claims service connection based on service incurrence.  He maintains that he began having psychiatric difficulties during active duty.  Although he signed a waiver indicating that he had a preexisting psychiatric disorder, he relates this was done while treated for paranoid schizophrenia and while treated with psychotropic drugs.  It is his contention that he was sound on entrance onto service, and that he has had paranoid schizophrenia and been treated for the same since service to the present.  His attorney has also posited alternatively, that if the appellant is found to have had paranoid schizophrenia preexisting service, it is a violation of applicable law to not grant service connection if such paranoid schizophrenia was aggravated by service.  

A review of the record reveals that the appellant is in receipt of Supplemental Security Income (SSI) benefits.  However, the medical evidence used to make this determination was not associated with the claims folder.  In Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010), the United States Court of Appeals for the Federal Circuit held that VA's duty to obtain Social Security Administration records was not absolute, and that the duty only extends when the records are believed to be relevant.  Here, because the appellant is in receipt of SSI benefits, the relevance of the records used to make this favorable decision should be reviewed prior to a decision being made regarding his claim.  

Further, based on the findings set forth by Dr. A.H.F., indicating that the appellant had onset of his paranoid schizophrenia in service, a VA psychiatric examination with opinion is warranted.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any new, pertinent medical treatment records, VA or otherwise, that may have come into existence since the time the claims folder was last updated.  The Veteran should be contacted and asked to identify any such treatment.  

2.  Obtain a copy of the decision and medical records considered by the Social Security Administration in making its decision for SSI disability benefits.  Any negative response should be included with the claims file.  

3.  Thereafter, the appellant should be afforded a VA psychiatric examination to determine the nature and etiology of his diagnosed paranoid schizophrenia.  All indicated tests and studies are to be performed.  In connection with the examination, the claims folder must be made available to the examiner for review.  A notation to the effect that this record review took place should be included in the report of the examiner.  

Based on a review of the claims folder, examination of the Veteran, and utilizing sound medical principles, the examiner is requested to offer an opinion, with full supporting rationale, as to whether there is:  1.) clear and unmistakable evidence that paranoid schizophrenia pre-existed the Veteran's entrance into service in August 1978, and 2.) clear and unmistakable evidence that paranoid schizophrenia was not aggravated during this period of service.  

All findings and conclusions should be set forth in a legible report.  A rationale should be given for any opinion rendered.  If the examiner is unable to render an opinion without resorting to pure speculation, he/she should so state with supporting rationale.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).  
 
4.  Following completion of the above and any other development or action deemed necessary, the AOJ should readjudicate the claim on appeal.  If the claims remain denied, the appellant and his attorney should be provided a supplemental statement of the case and given the opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action, if deemed appropriate.  

5.  The issue of whether there was CUE in a September 10, 1981 Board decision which denied service connection for paranoid schizophrenia is held in abeyance as it is inextricably intertwined with the issue on REMAND.  See Harris v. Derwinksi, 1 Vet. App. 180 (1991).   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


